PER CURIAM.
In this dissolution-of-marriage proceeding the father appeals from that portion of the decree granting custody of the two-year-old daughter of the parties to the mother. At the conclusion of the hearing the trial judge awarded custody to the mother, stating:
"Well, this is not an open and shut case by any means. There is merit on both sides, and it is not one of those enviable cases where the Court could say either one of the parents would provide a good home for the child. I’m not even certain that it is one of those cases where the Court could say that one parent is clearly able to provide a good home, and the other one is not.
"This is the kind of a case that the Court finds that neither of the parents really is able to provide a good, solid, stable environment for this little girl. So, it becomes the question of the lesser of the two evils, and while I think it is a close case in that regard, I’m going to award custody to Mrs. Sanders.”
In fact, the trial court was so concerned with the future of the child that it awarded custody under the supervision of the "Family Services Department.”
We agree with the trial judge that this is a close case and we therefore do not disturb his decree. Rea v. Rea, 195 Or 252, 245 P2d 884 (1952); McCoy and McCoy, 28 Or App 919, 562 P2d 207, 29 Or App 287, 563 P2d 738 (1977).
Affirmed. No costs to either party.